[ex101managementagreement001.jpg]
WABCO WABCO Europe BVBA-SPRLChaussee de La Hulpe 166 1170 Brussels Belgium
www.wabco-auto.com Phone : +32 (0)2 663 98 00 Fax : +32 (0)2 663 98 96
MANAGEMENT AGREEMENT BETWEEN: WABCO E rope SPRL/BVBA, having its registered
offices at 1170 Brussels, Chaussee de La Hulpe 166, with company number
0475.956.135; Hereinafter referred to as the Company ; Represented for the
purposes of the Agreement by Mr. Jacques Esculier and Mr. Mazen Mazraani in
their capacity of Business Managers of the Company; AND: Mr. Roberto Fioroni,
residing at 1200 Woluwe Saint-Lambert, Square Josephine Charlotte 18,
Hereinafter referred to as the Business Manager ; TAKING INTO ACCOUNT THE
FOLLOWING; WHEREAS the Company undertakes and warrants that the Business Manager
will be appointed as a remunerated general manager of the Company by its General
Assembly of Shareholders with effect as of June 1st 2018; WHEREAS the Company
and the Business Manager wish to determine in a written agreement (“the
Agreement ) the terms and conditions under which the latter will perform the
office as Business Manager of the Company effective as of June 6th 2018 (the
“Effective Date”); IT HAS BEEN AGREED AS FOLLOWS: Article 1. Object of the a
reeme t 1. The Business Manager agrees to perform the office of Business Manager
of the Company. In his capacity of Business Manager, he will manage the Company
subject to the terms and conditions of the Agreement. VAT : BE0475.956.135 -
RPM/RPR BRUSSELS



--------------------------------------------------------------------------------



 
[ex101managementagreement002.jpg]
2. Pursuant to generally applicable management practice, the Business Manager
will attend all meetings of the Board of Business Managers and through his
contribution and effort as Business Manager provide together with the other
Business Managers the best possible management for the Company. 3. The Business
Manager will at all times respect and abide the division of decision and
representation powe s for Business Managers as established by the Shareholder s
meeting in the articles of association as well as any other Company policy which
may affect him as a business manager of the Company. 4. The Board of Business
Managers may delegate special powers to the Business Manager within the
framework of his office as Business Manager, and the Business Manager will carry
them out to the best of his abilities. Ar icle 2. The conditions of the
agreement 1. The Business Manager shall perform the Agreement on a self-employed
basis. 2. The Business Manage will be available for the performance of the
Agreement during the time considered necessary in order to fulfil his
obligations resulting from this agreement. To that effect, the Business Manager
accepts to be available during regular office hours and to perform 225 man-days
per calendar year. Prior to the beginning of the Agreement and during the
performance thereof, the Business Manager will inform the Company in writing of
any other positions (whether remunerated or not) which he holds in any other
company or association. The Company has the right to request the Business
Manager terminate such positions to the extent that they could possibly hinder
the proper performance of the Agreement. In addition, the Business Manager will
refrain from accepting any position (whether remunerated or not) in any other
company or association which might conflict with the proper performance of the A
eement, except with the prior written consent of the Company. 3. The Business
Manager will be provided with the necessary infrastructure, logistical support
and documentation of the Company insofar as it is necessary for the proper
performance of the Agreement. 4. As holder of a corporate mandate, the Business
Manager agrees to respect all instructions in relation to safety and health,
which are applicable within the premises of the Company where personnel are
working. The Business Manager e plicitly allows the Company to take the
necessary measures in his name in the event any problem would arise in this
respect. 5. The Business Manager shall report to the Chairman of the Board of
Business Managers on the progress of his activities at the moments determined by
the Board of Business Managers of the Company, its Chairman or whenever the
parties to the Agreement consider it to be necessary. 6. The Business Manager
shall perform his office as Business Manager of the Company as a normal prudent
Business Manager, with due diligence and in accordance with generally accepted
and consistently applied business practices. The Business Manager shall, at all
times, (a) take into consideration the objectives and best interest of the
Company and the WABCO group in general, (b) comply with all applicable laws and
regulations and (c) comply with all corporate policies and codes of business
ethics established by the Company or the WABCO Page | 2



--------------------------------------------------------------------------------



 
[ex101managementagreement003.jpg]
group in general, including but not necessarily limited to global policies
relating to technology, operations, human resources, finance, and proposal and
contract approvals. 7. The Business Manager will be covered by the WABCO
Director and Officers Policy, covering the liability of company directors and
officers. Article 3. Place of performance and mobility 1. The Business Manager
agrees to fulfil his duties and responsibilities under this Agreement from the
business premises of the Company in Belgium. 2. In view of the international
scope of activities and business of the Company, the Business Manager
acknowledges and accepts that proper performance of the mandate may require that
he travels to other locations abroad and performs temporary assignments abroad
at any time. Article 4. Base salary 1. For the du ation of the Agreement, the
Company will pay the Business Manager a fixed annual remuneration of €400.000
gross (hereinafter referred to as the Base Salary ). The Base Salary shall be
paid in 12 equal monthly instalments, per month performed, after deduction of
the tax and any other contractual withholdings. In case of an incomplete year,
the Base Salary shall be paid pro rata temporis. 2. The Base Salary will be
reviewed once a year, it being understood that such adjustment must be endorsed
by the competent corporate body of the Company. The adjustment of the Base
Salary will take effect as of the month of July. Article 5. Incentives 1. The
Business Manager is eligible to participate in the Annual Incentive Plan (AIP)
of the Company in accordance with rules and conditions of such plan which is
subject to change from time to time. The Business Manager s individual AIP
target (“the AIP Target ) amounts to 70% of the Base Salary. The actual AIP
payment ( the Actual AIP ) is based on the achievement of individual and company
performance goals which are determined every perfonnance year by the
Compensation Nominating and Governance (the “CNG”) of WABCO’s Board of
Directors. The Business Manager understands and agrees that the Actual AIP, if
any, is composed of a cash payment ( Actual Cash AIP payment”) and a mandatory
deferral into the Company Supplemental Pension Plan referred to in article 8.2
of the Agreement, each element being of equal value. The Business Manager for
the year 2018, will be credited with full year AIP eligibility. 2. The Business
Manager will be eligible to participate in the Cash Long Term Incentive Plan
(LTIP) of the Company in accordance with rules and condition of such plan which
is subject to change from time to time. The target LTIP (“the LTIP Target”)
amounts to 45% of the average Base Salary over the three year cycle period. Your
participation will be gr dually phased-in at 50% of target for the 2016-2018
cycle, 75% of target for the 2017-2019 cycle, and 100 % of target for the
2018-2020 cycle and following cycles. The actual LTIP payment (“the Actual
LTIP”) is calculated on the achievement of company performance goals which are
determined for each cycle by the Compensation Nomination and Governance
Committee of the Board of Directors. Page | 3



--------------------------------------------------------------------------------



 
[ex101managementagreement004.jpg]
3. The Business Manager will be eligible for an annual equity grant based on the
CNG committee s annual recommendation and in accordance with the provisions of
the WABCO Omnibus Incentive Plan which is subject to change from time to time.
At his level, the annual targeted value is $500,000. This does not constitute a
commitment for an equity award or the value of such award for any period. All
awards will be subject to the terms and conditions of the WABCO Omnibus
Incentive Plan. 4. The Business Manager ill receive a sign-on equity grant with
an initial value of $600,000 effective as of the first day of the month of his
employment at the Company. This grant will be comprised of RSUs, which will
rateably vest on each of the first three anniversaries of the grant date.
Article 6. Company car 1. The Company shall provide the Business Manager with
the use of a car and fuel card, pursuant to the terms and conditions of the
Company’s car policy which is subject to change from time to time. All costs
associated with the use of the car shall be borne by the Company. 2. The
Business Manager can also make use of the company car for private purposes. The
private use of the company car will be taxed as a benefit in kind in accordance
with the official guidelines of the tax authorities. The Business Manager
accepts that the taxation of the private use can change due to a modification of
the legal rules of such a benefit. Article 7. Other benefits The Company shall
provide the Business Manager with the following benefits: 1. the use of a mobile
phone, pursuant to the terms and conditions of the Company’s mobile phone policy
which is subject to change from time to time; 2. the use of a laptop. Article 8.
Insurances & pension funding 1. The Business Manager will be covered by the
Company’s group insurance plan for its Business Managers, which is subject to
change from time to time. The insurance plan covers extra-legal pension, death
in service, invalidity and guaranteed income. Confirmation of the affiliation is
subject to medical tests identified by the insurance company. The Business
Manager explicitly agrees that all personal contributions will be deducted from
his monthly salary. A summary of the Company’s roup insurance plan is attached
as Annex 1 to the Agreement. 2. The Business Manager will also take part in the
Company Supplemental Pension Plan set up for the college of Business Managers.
The related annual contributions to this supplemental plan are determined in
article 5.1. 3. The Business Manager will be covered by Company’s supplemental E
ecutive Life Insurance. 4. Medical care will be covered th ough the Belgian
social security scheme and a private medical insurance paid concluded by the
Company for its Business Managers and then dependent family members. Page | 4



--------------------------------------------------------------------------------



 
[ex101managementagreement005.jpg]
5. If the Business Manager is unable to perform his duties and obligation
through illness or inability to work, the Business Manager will be entitled to
receive his Base Salary during the first month of illness or inability to work.
After the initial period, the Company s group insurance plan defined in article
8 of the present agreement applies. This will be subject to the production of
medical certificates and to such other requi ement as the Company, as well as
the insurance company may reasonably impose. Article 9. Ex enses 1. The Company
will pay a fixed monthly representation allowance to the Business Manager, equal
to €244 in accordance with the Company policy on representation allowances. 2.
The Company will reimburse the Business Manager all professional costs (except
those covered under article 9.1 above) he may incur in the normal execution of
the Agreement provided they are reasonable and justified through e pense
reports. 3. The Company will reimburse the Business Manager financial planning
services up to $10,000. Article 10. Housing The Company will pay to Business
Manager a net monthly housing allowance of €4,500 to cover his housing costs in
Belgium and a net monthly allowance of €375 to cover the house utilities,
including gas, water, electricity and maintenance. Both allowances will be
indexed on an annual basis based on the rent indexes in Belgium. Article 11.
Taxes 1. The Company will inform the Belgian tax authorities on behalf of the
Business Manager about the status of the Business Manager in order to request
the special tax status for non-residents. 2. Shall the Belgian tax authorities
grant the BM the special tax status for non-residents : i) The Business Manager
will not undertake any action that could jeopardize the continued application of
the special tax status for expatriates or reduce the benefits for the Company.
ii) The Business Manager shall provide to the Company or the Company’s
designated tax advisors all documents related to his professional travel outside
Belgium, such as boarding passes, train tickets, visa stubs, etc. 3. The Company
will provide the Business Manager with tax assistance with regard to his Belgian
income tax return at the Company’s expense. 4. As the Business Manager has the
fiscal status of manager ( bedrijfsleider’/’dirigeant d’entreprise’) for Belgian
income tax purposes, the Company will deduct withholding taxes from the Business
Manager’s remuneration. Article 12. School allo ance The Company will reimburse
the Business Manager for the education costs of his dependent children in grades
K to 12 (or up to the end of secondary school). Reimbursement under this
provision shall be limited to tuition fees, books and necessary supplies, and
local school transportation.



--------------------------------------------------------------------------------



 
[ex101managementagreement006.jpg]
Article 13. Social security The Business Manager will be subject to the Belgian
social security scheme for self-employed workers, in accordance with the Belgian
social security legislation. The Business Manager will be solely liable for his
personal social security obligations in relation to the performance of the Agree
ent. The Business Manager will register with a Belgian social insurance fund for
self-employed workers. The Company will pay on behalf of the Business Manager
the required quarterly social security contributions to the social insurance
fund in order to keep their affiliation with the Belgian social security scheme
for self-employed workers. The Business Manager explicitly ag ees that all
payments made by the Company on behalf of the Business Manager will be deducted
from his monthly salary. Article 14. Confidentiality 1. All information, data,
written materials, discs, files, software and/or any other document and/or
material prepared for the benefit of or received by the Business Manager in
execution of or during the performance of the Agreement and connected to the
business of the Company, its clients and/or its personnel is qualified as
confidential information (hereinafter referred to as Confidential Information )
and will remain exclusively the property of the Company. 2. At the moment of the
effective termination of the Agreement, for whatever reason, or at the sole
request of the Company during the performance of the Agreement, the Business
Manager will immediately transfer all Confidential Information to the Company.
3. The Business Manager will not be entitled to take or keep any transcript or
copy of the Confidential Information, under whatever form, after the termination
of the Agreement. All possible titles and/or intellectual rights that may be
connected directly or indirectly with the Confidential Information belong to the
Company and remain the sole property of the latter. 4. Furthermore, the Business
Manager will not reveal any Confidential Information to third parties and/or use
this information on his own behalf or jointly with or on behalf of any person,
firm or company after the termination of the Agreement for whatever reason. 5.
The present section does not apply with regard to information pertaining to the
public domain. Article 15. Intellectual property 1. All systems, programs,
software (object codes as well as source codes), documents, databases, manuals,
reports, trade secrets, inventions, improvements, know-how and all other work
created, designed, developed or produced by the Business Manager, whether or not
by using the facilities of the Company, in the course of or in relation with the
performance of this Management Agreement, or that relate to the activities of
the Company (the Works ) shall remain or become the exclusive property of the
Company. This exclusivity implies but is not limited to the transfer and
assignment of all intellectual and other proprietary rights in the Works to the
Company. 2. All intellectual and other proprietary rights in the Works
(including but not limited to copyrights, trademark rights, rights on databases,
rights on computer programs as well as Page | 6



--------------------------------------------------------------------------------



 
[ex101managementagreement007.jpg]
patent rights) that have come into existence or will come into existence in the
course of or in relation with the performance of the Agreement are i mediately
transferred and assigned to the Company as from their coming into existence or,
as from the execution of this Management Agreement for rights already in
existence at the time of contracting. 3. The transfer and assignment of these
intellectual and other proprietary rights in the Works includes, but is not
limited to the transfer and assignment of the right to reproduce, modify,
translate, adapt, use to make derivative works, distribute, rent, lend and/or
communicate the Works to the public, partially or completely, in each and any
way, for internal (including but not limited to research and development) and
external use. The transfer and assignment is valid for all count es, in the most
extensive way possible as permitted by law, without limitation in time other
than the legal duration of validity of these rights and without further payment
than the fee as provided for executing the Agreement. 4. The Business Manager
undertakes to fully inform the Company, upon first demand of the Company, that
it has created, designed, developed or produced certain Works. The Business
Manager undertakes to fully communicate all information and know-how in relation
to the Works to the Company, and this immediately upon the creation, design,
development or production of the Works. 5. Should the Company decide, without
having any obligations whatsoever, to file for any registered intellectual
property rights in relation to a Work, the Business Manager undertakes, upon
first demand of the Company, upon expenses borne by the Company, to provide all
necessai or useful cooperation and to provide and sign all documents in order to
permit, facilitate or accelerate any application for any registered intellectual
property right. The Business Manager undertakes not to apply for any registered
intellectual property right or to ask a third party to apply for a registered
intellectual property right related to the Works without the written express
authorisation of the Company. 6. The Company has the exclusive right to decide,
when and how, to exploit the Works. Works that have not been exploited remain
the exclusive prope ty of the Company. The Company can adapt and modify the
Works as it deems appropriate in order to exploit the Works. The Business
Manager ag ees not to oppose the adaptation or the modification of the Works.
The Business Manager agrees that the Company may exploit the Works without
mentioning the Business Manager s name. Article 16. Duration / Termination 1.
The Agreement shall enter into force on June 1st, 2018, i.e. date of the
Business Manager s appointment as business Manager of the Company by the General
Assembly of Shareholders of the Company. 2. The Agreement is concluded for an
indefinite duration. 3. Except as provided in Article 17, upon teimination of
the Business Manager’s mandate by the General Assembly of Shareholders of the
Company without Cause or by the Business Manager for Good Reason (as these terms
are defined in annex 2 to this Agreement), hence upon termination of the
Agreement, the Company must pay the Business Manager a severance payment equal
to 1.5 times the remuneration (as defined in paragraph 4 of this article 16).
However, if the Business Manager, in whatever function or capacity, accepts
employment by or a collaboration agreement (including, for avoidance of doubt, a
Business Management Page | 7 J



--------------------------------------------------------------------------------



 
[ex101managementagreement008.jpg]
Agreement) with a company of the WABCO Group, this will not be considered as a
termination of the Agreement by the Company in the framework of this article. 4.
Remuneration in the framework of the present articles consists of the following
elements: i. The Base Salary defined in article 4 of the Agree ent; ii. The AIP
Target as defined in article 5.1. of the Agreement; iii. Contributions for Group
insurance and medical cover as defined in Article 8 of the Agreement 5.
Severance will however not be due if the Company terminates the Business Manager
s mandate and hence the Agreement because of Cause . 6. The Business manager
will also be reimbursed for financial planning services of up to $5,000 for one
year after the date of termination. 7. The Business Manager will respect a
reasonable notice period in case of resignation from his mandate. The reasonable
notice period is three months in all cases, unless Parties agree otherwise. In
case of resignation from his mandate by the Business Manager, the latter will
not be entitled to the severance payment foreseen in article 16.3. 8. The
Business Manager will not be entitled to any severance under this Management
Agreement unless: i. he executes a release of claims against the Company and its
affiliated companies in a form acceptable to the Company; OR ii. a final
irrevocable court decision intervened on all existing claims (apart from the
entitlement to the remainder of the contractual severance) and the Business
Manager executed a release of claims against the Company and its affiliated
companies in a form acceptable to the Company for all other claims that may
exist at that time. In this respect the company agrees to pay an advance to the
severance pay equal to six months’ severance and this within a timeframe of 45
days after the termination of the contract. 9. Non-compete clause : In the case
of termination of the present agreement, the Business Manager is prohibited from
undertaking any activity with the following companies that compete with the
Company or the WABCO group either directly, by exploiting an undertaking
himself, or indirectly by accepting a position as a collaborator in an
undertaking with competing activities. Hereby, it is irrelevant whether or not
the competing activity is fair or unfair, and whether or not it is performed for
the Business Manager’s own account or for the account of a third party: i.
Knorr-Bremse Group ii. Haldex iii. ZF Friedrichshafen AG The non-compete
obligation set out in this article: Page | 8



--------------------------------------------------------------------------------



 
[ex101managementagreement009.jpg]
applies to the European Union and Chinese territories, applies for 12 months
from and including the day on which the final agreement will be signed. If the
Business Manager breaches this article, the Business Manager will have to pay to
the Company an equivalent of 6 months salary as defined in Article 4.1 as a
penalty. The Company may claim additional compensation based on the actual
damage suffered and proven by the Company. 10. Non-solicitation : In the case of
termination of the present agreement, the Business Manager must with regards to
any person who is at that time: i. a collaborator of the Company or the WABCO
group or affiliated companies : not attempt or participate in an attempt to,
recruit directly or indirectly that person (or otherwise employ them as a self-
employed service provider, or in any other capacity), or incite that person to
end his or her professional relationship with the Company or the WABCO group or
affiliated companies. ii. a client, prospective client, supplier or any other
party to a contract with the Company or the WABCO group or affiliated companies
entice that entity : to terminate its relationship with the Company or the WABCO
group or affiliated companies, or substantially reduce its business with the
Company or the WABCO group or affiliated companies, or change the terms and
conditions of the business with WABCO in any unfavourable way. The
non-solicitation obligation set out in this article applies for 12 months from
and including the day on which the final agreement will be signed. Article 17.
Change of control Any severance provided upon a Change of Control (as that term
is defined in the WABCO Holdings Inc. Change of Control Severance Plan (the
“Change of Control Plan ) shall be provided pursuant to the terms of the Change
of Control Plan. Any such payment shall be in lieu of any severance payment that
might be payable under article 16 or otherwise. Article 18. Notification Any
notification in connection with the Agreement must be made in writing and in
English and shall be validly given with respect to each party if sent by
registered mail or courier to the addresses set out in the beginning of this
Management Agreement or to such other address as a party may notify to the other
in accordance with this clause. Page | 9 Initials



--------------------------------------------------------------------------------



 
[ex101managementagreement010.jpg]
Article 19. Enforceability Any provision of the Agreement or part thereof which
would be declared null and void, will be considered separated from the
Agreement, which, for the remainder, will remain applicable. Article 20.
Applicable law / Jurisdiction 1. The Agreement is governed by Belgian law and
any dispute concerning the interpretation, performance and/or termination of the
Agreement must be resolved under Belgian law. 2. The courts of Brussels have
exclusive authority in relation to every dispute connected to the
interpretation, the performance and/or the termination of the Agr ement. By
executing the Agreement, the Business Manager consents to the jurisdiction of
the Belgian courts with respect to the Agreement. Article 21. Entire agreement
1. The A reement constitutes the entire agreement existing between parties, with
respect to services performed hereunder during periods on and after the
Effective Date. It replaces every other agreement and/or arrangement between
parties to the extent that its provisions are incompatible with the provisions
of the Agreement. 2. All policies referred to in the Agreement, whether attached
to this agreement as an annex or not, form an integral part of the Agr ement and
have the same legal value. Established in two original copies in Brussels on
April 5, 2018, both parties acknowledging receipt of one original copy duly
signed by the other parties. The Business Manager Dr. Roberto Fioroni ( read and
approved") [sig at re] Mazen Mazraani Business Manager



--------------------------------------------------------------------------------



 